DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “au” in claim 35 is a relative term which renders the claim indefinite. The term “au” is not defined by the claim, the specification does not 
 An arbitrary unit is a relative unit of measurement compared to a predetermined reference measurement. The Specification and Claim does not establish a reference measurement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 7, 9, 31-37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable Friend et al. (US 2018/0196164) hereinafter known as Friend, and further in view of Bessonov et al. (US 2019/0148143) hereinafter known as Bessonov.
With regards to claim 1, Friend discloses perovskite-based film comprising of small crystallites of perovskite photoluminescent materials ([0016], The reference does not specifically disclose a scintillator, however, scintillators are composed of photoluminescent materials that absorb high-energy photons and generate light upon the said absorption. One with ordinary skill within the art would recognize and/or correlate/characterize the perovskite photoluminescent material as a scintillator.), comprising a thin-film layer of perovskite-based quantum dots [0030] coated on a substrate layer [0114], wherein the perovskite-based quantum dots each have a formula of CsPbXaY3-a ([0194]; CsPbI2.25Br0.75 and CsPbBr1.5Cl1.5 compositions), in which each of X and Y, independently, is Cl, Br, or I, and a is 0-3.
Friend teaches that the substrate can be glass, transparent (or translucent), opaque, or non-transparent and organic or inorganic [0115]. Friend further teaches that the photoluminescent device has a layer or matrix of an insulating oxide or an insulating nitride (see Fig. 1b; 122, 124) that retains the mechanical flexibility of the film comprising of perovskite crystals on the substrate [0044][0045]. The insulating oxide or nitride may be encapsulated within a polymer matrix of  PMMA, polystyrene, polyimides, or other materials, and can be deposited as a layer on top of the device structure [0010].

Bessonov discloses a method of forming an apparatus comprising of quantum dots [0001]. The reference teaches of scintillator material 31 and quantum dot solution 21 that is deposited on the surface of a substrate 21 [0089]. The quantum dots maybe combined with other light sensitive material such as perovskites based upon methylammonium tin or lead halides [0059]. The substrate may comprise of a silicone-based elastomer such as polydimethylsiloxane (PDMS), a parylene fluorinated or perfluorinated elastomer (fluoropolymers), neoprene (a synthetic rubber) and ethylene acrylic elastomers (a synthetic rubber) [0045]. Further, the reference teaches that elastomeric materials may make it easier to transfer the quantum dots to a second substrate [0045]. Lastly, the reference discloses that the first substrate may comprise a flexible or elastomeric material which may enable the first substrate 21 to be peeled off the second substrate 27 [0067].
In view of Bessonov, it would have been obvious to one of ordinary skill within the art to exchange Friend’s substrate with elastomeric substrates such as a fluoropolymer substrate ( a parylene fluorinated or perfluorinated elastomer) or 

With regards to claim 2, Friend, in view of Bessonov, discloses the nanocrystal scintillator of claim 1, wherein the perovskite-based quantum dots each have a formula of CsPbXaY3-a (see the rejection of claim 1).

With regards to claim 4, Friend, in view of Bessonov, discloses the nanocrystal scintillator of claim 2, wherein the substrate layer is a fluoropolymer substrate formed of polytetrafluoroethylene , perfluoroalkoxy alkane, or ethylene tetrafluoroethylene. (Bessonov; [0045])

With regards to claim 7, Friend, in view of Bessonov, discloses the nanocrystal scintillator of claim 2, wherein the substrate layer is a ceramic substrate formed of silicon carbide (Bessonov; [0045]; polydimethylsiloxane (PDMS)) or alumina (Friend; [0104]).
With regards to claim 9, Friend, in view of Bessonov, discloses the nanocrystal scintillator of claim 2, wherein the substrate layer is a rubber substrate formed of silicone rubber. (Bessonov; [0045]; a silicone-based elastomer such as polydimethylsiloxane (PDMS))

With regards to claim 31, Friend, in view of Bessonov, discloses the nanocrystal scintillator of claim 2, wherein the perovskite- based quantum dots each have a formula of CsPbXaY3-a is selected from CsPbBr1.5Cl1.5. (Friend; [0194]; CsPbBr1.5Cl1.5)

With regards to claim 32, Friend, in view of Bessonov, discloses the nanocrystal scintillator of claim 1, having an emission peak with full-width-half-maximum (FWHM) of about 12 nm to about 40 nm. (Friend; [0194])

With regards to claim 33, Friend, in view of Bessonov, discloses the nanocrystal scintillator of claim 1, having an emission maximum of about 410 nm to about 700 nm. (Friend; Fig. 10c)

With regards to claim 34, Friend, in view of Bessonov, discloses the nanocrystal scintillator of claim 1, having a thickness of about 10 um to about 100 um. (Friend; [0018])

With regards to claim 35, Friend, in view of Bessonov, discloses the nanocrystal scintillator of claim 1, having an emission intensity of at least about 100 au. (see the 112(b) rejection above)

With regards to claim 36, Friend, in view of Bessonov, discloses the nanocrystal scintillator of claim 1, having a decay time of less than about 50 ns. (The references do not specifically disclose the claim recitation. However, the references disclose the claimed nanocrystal scintillator therefore having a decay time of less than about 50 ns would be an inherent characteristic of the scintillator.)

With regards to claim 37, Friend, in view of Bessonov, discloses the nanocrystal scintillator of claim 1, wherein the perovskite- based quantum dots is a combination of CsPbBr2I, CsPbBr3 and CsPb(CI/Br)3. (Friend; [0194][0232])

With regards to claim 39, Friend discloses a method of fabricating a nanocrystal scintillator ([0013][0030][0122]; The reference does not specifically disclose a scintillator, however, scintillators are composed of photoluminescent materials that absorb high-energy photons and generate light upon the said absorption. One with ordinary skill within the art would recognize and/or correlate/characterize the perovskite photoluminescent material as a scintillator.), comprising:
(a) synthesising perovskite-based quantum dots each have a formula of CsPbXaY3-a,, in which each of X and Y, independently, is Cl, Br, or I, and a is 0-3 (Friend; [0242]-[0248]); and
(b) coating the perovskite-based quantum dots on a substrate layer (Friend [0054];
wherein in the synthesis step, a Pb precursor, and Cs, precursors are added at a Pb: Cs, mole ratio of about 2:1 to about 2.5:1. (Friend; [0244])

Claims 29 and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable Friend, Bessonov, and further in view of Stanton et al. (US 2015/0083923) hereinafter known as Stanton.
With regards to claim 29, Friend, in view of Bessonov, does not specifically disclose an ionizing radiation detector, comprising a nanocrystal scintillator of claim 1 and a photodetector attached to the substrate layer of the nanocrystal scintillator.
Stanton discloses systems and devices incorporating radiation detection (Abstract). Stanton discloses a nanocrystal scintillator and a light detector [0011] [0091] attached to the substrate layer of the nanocrystal scintillator [0109][0110]. The scintillator materials that form the nanocrystals can include perovskite [0040].
In view of Stanton, it would have been obvious to one of ordinary skill within the art to provide a light detector (photodetector) to accompany the nanocrystal scintillator of modified friend for the purpose of detecting light generated from the scintillator due to the presence of ionizing radiation. Photodetector are commonly utilized with scintillation material in ionizing radiation detection.

With regards to claim 23, Friend, in view of Bessonov and Stanton, discloses the nanocrystal scintillator of claim 29, wherein the photodetector is a (Stanton; [0011])

With regards to claim 24, Friend, in view of Bessonov and Stanton, discloses the nanocrystal scintillator of claim 29, wherein the ionizing radiation detector responds to radiation at a dose rate of 50 nGyairs-1 or lower. (Stanton; Fig. 11)

With regards to claim 25, Friend, in view of Bessonov and Stanton, discloses the ionizing radiation detector of claim 23, wherein the ionizing radiation detector responds to radiation at a dose rate of 15 nGyairs-1 or lower. (Stanton; Fig. 11)

With regards to claim 26, Friend, in view of Bessonov, discloses an aluminum film covering the thin-film layer of perovskite- based quantum dots of the nanocrystal scintillator (Friend; [0124] [0136]). The references do not specifically disclose an ionizing radiation imaging system, comprising a nanocrystal scintillator of claim 1 and a photodetector attached to the substrate layer of the nanocrystal scintillator, and 
(Abstract). Stanton discloses a nanocrystal scintillator and a light detector [0011] [0091] attached to the substrate layer of the nanocrystal scintillator [0109][0110]. The scintillator materials that form the nanocrystals can include perovskite [0040].
In view of Stanton, it would have been obvious to one of ordinary skill within the art to provide a light detector (photodetector) to accompany the nanocrystal scintillator of modified friend for the purpose of detecting light generated from the scintillator due to the presence of ionizing radiation. Photodetector are commonly utilized with scintillation material in ionizing radiation detection.

With regards to claim 28, Friend, in view of Bessonov and Stanton, discloses the ionizing radiation detector of claim 26, further comprising a digital camera. (Stanton; [0105][0158])

Allowable Subject Matter
Claims 30 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 30, the prior art of record fails to disclose or reasonably suggest, the ionizing radiation detector of claim 29, having a reusability of at least 120 cycles.
With regards to claim 38, the prior art of record fails to disclose or reasonably suggest, discloses the nanocrystal scintillator of claim 26, having a modulation transfer function of about 0.7 at 2 line pairs per millimeter (Ip/mm).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fischer et al. (US 10,263,043)
Zhong et al. (US 2017/0233645)
Yushin et al. (US 2017/0233579)

Lin et al. (US 2017/0155020)
Min et al. (US 2017/0121598)
Vu et al. (US 2010/0176308)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884